FILED
                             NOT FOR PUBLICATION                            JAN 25 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



NEIL M. JOHNSON,                                 No. 10-17737

               Plaintiff - Appellant,            D.C. No. 3:09-cv-00587-RCJ-LRL

  v.
                                                 MEMORANDUM *
TRUCKEE RIVER HIGHLANDS HOA,
LLC; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Robert Clive Jones, Chief Judge, Presiding

                            Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Neil M. Johnson appeals pro se from the district court’s judgment dismissing

his action challenging various homeowner’s association fees on his now-foreclosed

home. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal for lack of subject matter jurisdiction, Kuntz v. Lamar Corp., 385 F.3d

1177, 1181 n.6 (9th Cir. 2004), and for an abuse of discretion the denial of leave to

amend, Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000) (en banc). We affirm.

      The district court properly dismissed Johnson’s action for lack of subject

matter jurisdiction. First, the court lacked diversity jurisdiction because Johnson

and several of the defendants are citizens of Nevada. See Kuntz, 385 F.3d at 1181

(requiring complete diversity of citizenship). Second, the court lacked federal

question jurisdiction because Johnson’s state law claims neither included a federal

right or immunity as an essential element nor raised a substantial federal issue. See

Provincial Gov’t of Marinduque v. Placer Dome, Inc., 582 F.3d 1083, 1086-87

(9th Cir. 2009) (requirements of federal question jurisdiction).

      The district court did not abuse its discretion in denying Johnson’s request

for leave to amend to allege due process, equal protection, or Fair Debt Collection

Practices Act claims because amendment would be futile. See Theme Promotions,

Inc. v. News Am. Mktg. FSI, 546 F.3d 991, 1010 (9th Cir. 2008).

      Johnson’s remaining contentions, including regarding the expungement of

the lis pendens that Johnson recorded against a non-party, are unpersuasive.

      Johnson’s pending motions, including to consolidate this appeal, are denied.

      AFFIRMED.


                                          2                                    10-17737